Citation Nr: 0122762	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a bilateral eye disability.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for Class II Dental 
Treatment.

4.  What evaluation is warranted for bilateral plantar 
callosities with a history of plantar warts, from January 1, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957, March 1977 to January 1980, and from December 
1980 to December 1996.  

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
By rating action of November 1997, a compensable rating of 10 
percent was assigned for the foot disorder.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  In an unappealed decision of March 1958, the RO denied 
the claim of service connection for a vision disability, on 
the basis that the eye examination disclosed no abnormality 
except for simple myopia, which is a constitutional or 
developmental abnormality and not a disability under the law. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in March 1958 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The precursors of age related macular degeneration became 
manifest during an active period of service.  

4.  Since January 1, 1997, the veteran's bilateral plantar 
callosities with a history of plantar warts are not 
manifested by all toes tending to dorsiflexion, limitation or 
ankle dorsiflexion to the right angle, shortened plantar 
fascia, or marked tenderness under the metatarsal heads. 

5.  Residuals of dental trauma were not demonstrated during 
the veteran's active duty service, and any such residuals are 
not shown to be related to such service.

6.  The veteran had a dental disorder at the time he retired 
honorably from active duty; he was not provided a complete 
dental examination and all appropriate dental services and 
treatment within 90 days of his retirement; and any delay in 
affording him a VA dental examination is not shown to be due 
to fault on his part.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim of 
service connection for a vision disability in March 1958 is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Service connection is warranted for age related bilateral 
macular degeneration.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed.Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar callosities with a history of plantar 
warts from January 1, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
4.118, Diagnostic Codes 5276, 5278, 5284, 7803, 7804, 7805, 
7819 (2000); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

4.  A chronic dental disorder, to include residuals of dental 
trauma, was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1712(a)(1), 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 3.382, 
4.150, 17.161 (2000); 66 Fed.Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

5.  The criteria for class II dental treatment have been met.  
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Eye Disorder

New and Material Evidence

An examination conducted in October 1954 revealed an 
unspecified, nondisqualifying visual defect.  

The service medical records show that the veteran was treated 
for uritis due to a chemical burn when battery acid flew into 
his face in July 1956, and for complaints of blurred vision 
after being struck by lightning in 1957.  

A VA examination conducted in January 1958 diagnosed simple 
mild myopia.  

In a March 1958 rating decision, service connection was 
denied on the basis that the eye examination disclosed no 
abnormality except for simple myopia, which is a 
constitutional or developmental abnormality and not a 
disability under the law.  38 C.F.R. § 3.303.  Notice of the 
RO's denial and information concerning the veteran's 
appellate rights were addressed in a letter dated in March 
1958.  A notice of disagreement was not submitted, and as a 
result, the RO's decision became final.  Decisions of the RO 
are final under 38 U.S.C.A. § 7105 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  Finally, 
in determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, 
the question now before the Board is whether new and material 
evidence has been added to the record subsequent to the March 
1958 denial of his claim.  That evidence consists of 
additional service medical records and VA examination 
reports.  

Service medical records dated in 1989 and the 1990s include 
eye examination reports as well as eyewear prescriptions.  In 
January 1990, a bilateral macular drusen was noted.

A VA examination was conducted in January 1997, one month 
after separation from active duty.  The examiner reported 
diagnoses of mild age related macular degeneration, no 
retinal detachment, and early cataracts.  

Another VA examination was conducted in December 1999.  The 
examiner concluded that the veteran had described the effects 
of vitreous traction, without evidence of retinal detachment 
or posterior vitreous detachment.  The examiner did not 
notice any retinal holes referable to the vitreous traction.  
It was noted that the veteran also suffers from myopia, for 
which he is corrected with his present glasses to 20/20 in 
the distance.  Intraocular pressure was slightly elevated in 
each eye, although the optic nerve head did not appear to be 
damaged by this.  The examiner concluded that the fine drusen 
in the macula were symptoms of age related macular 
degeneration in its early stage without visual loss.  The 
examiner further pointed out that the drusen in the macula, 
which were noted during the veteran's service, were 
definitely precursors to the current age related macular 
degeneration currently seen.  

The Board finds that the VA examiner's opinion of December 
1999 is new and material evidence.  Unlike the other medical 
evidence of record, the examiner provided a diagnosis and 
related the condition to the veteran's service.  Therefore, 
it is the determination of the Board that the evidence 
presented by the veteran with regard to his claim is new and 
material, thus the claim is reopened. 

Service Connection

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a bilateral eye disability.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  Upon a review of the record in 
this case, the Board finds that the preponderance of the 
evidence supports a grant of entitlement to service 
connection for age related macular degeneration.  Therefore, 
in light of such determination, the veteran would not be 
prejudiced by this decision without remanding for additional 
development, including the presentation of additional 
argument or evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As noted above, in Manio, the Court established a two-step 
analysis that must be followed in cases which the claimant 
seeks to reopen a claim that has become final.  The first 
step, which has been decided in the above decision, is to 
determine whether there is new and material evidence 
sufficient to reopen the claim.  The second step is to review 
the claim in light of all of the evidence, both old and new, 
and to determine whether this evidence warrants a revision of 
the former decision.

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
notify and assist the veteran as mandated by 38 U.S.C.A. § 
5103A.  By virtue of the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There are no indications that Social Security Administration 
records need to be obtained.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  The appellant has not indicated that he has received 
any vocational rehabilitation, and no hearing has been 
requested.  Finally, the Board finds that the provisions of 
the recently published Federal Regulations implementing the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), "do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001).  Hence, remanding this case to allow the RO to 
consider their decision in light of the new regulations is 
not in order.

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

Here, the VA examiner's opinion of December 1999 is 
sufficient to meet the requirements to establish service 
connection for age related macular degeneration.  The 
examiner specifically pointed to the fine drusen in the 
macular that were noticed during the veteran's active period 
of service and concluded that these findings were definitely 
precursors to the current condition.  Therefore, service 
connection for age related macular degeneration is warranted, 
and the appeal is granted. 

Entitlement to a Higher Initial Rating for Bilateral Plantar 
Callosities with History of Plantar Warts

Factual Background

The service medical records document the diagnosis of plantar 
callosities of both feet.  

A VA examination was conducted in February 1997.  A history 
of bilateral plantar warts since 1981 was noted.  The warts 
needed to be trimmed periodically, and they were described as 
somewhat painful on walking.  No other findings pertaining to 
the feet were recorded.  The diagnosis was bilateral plantar 
warts.  

In May 1997, service connection for bilateral plantar warts 
was established, and a noncompensable rating assigned 
effective from January 1, 1997.

A VA examination was conducted in October 1997.  The examiner 
noted that the veteran had plantar callosities and no true 
plantar warts, but they were equally as painful as the warts 
underlying the head of the fourth metatarsals of both feet.  
They measured one centimeter in diameter, and were thickened, 
painful, and caused trouble walking until he ground or shaved 
them off.  The diagnosis was plantar callosities with 
moderate to severe pain intermittently, requiring frequent 
shaving to remove the firm callosity overlying the head of 
the fourth metatarsal of both feet.  

By rating action of November 1997, a 10 percent rating was 
assigned from January 1, 1997. 


Legal Analysis

As discussed in the above decision, the Board is satisfied 
that all relevant facts have been properly developed and that 
VA has fulfilled its duty to assist the veteran as mandated 
by the Veterans Claims Assistance Act of 2000.  Accordingly, 
the Board finds that the duty to assist has been fulfilled. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his bilateral plantar warts.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

The RO has evaluated the veteran's bilateral plantar 
callosities with history of plantar warts as analogous to 
acquired claw foot under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  A 10 percent rating is assigned for 
bilateral claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, and definite tenderness 
under metatarsal heads.  A 30 percent rating is assigned for 
bilateral claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads. 

In this case, the clinical record does not show that the 
disability at issue involves all toes tending to dorsiflexion 
and limitation of dorsiflexion to right angle, as required 
for a higher rating under Diagnostic Code 5278.  There are 
notes that the callosities are painful, which would suggest 
tenderness under the metatarsal heads.  Still, when the 
callosities were thickened and painful, treatment, in the 
form of grinding or shaving, was possible.  Therefore, 
overall, the disability picture presented does not 
approximate the criteria for a higher rating under Diagnostic 
Code 5278, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 5278, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.  

Characteristic callosities are considered when assigning a 
rating of 30 percent for severe, bilateral acquired flatfoot 
under Diagnostic Code 5276.  However, a 30 percent rating 
under Diagnostic Code 5276 also requires manifestations such 
as objective evidence of a marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
and indication of swelling on use.  Since those other 
manifestations are not associated with the disability at 
issue, Diagnostic Code 5276 would not be applicable in this 
instance.  

Moreover, the disability has not clinically been described as 
involving malunion or nonunion of the tarsal or metatarsal 
bones which is required for a 30 percent rating under 
Diagnostic Code 5283.  Also, as noted since the condition is 
relieved by frequently shaving the callosities, the 
disability at issue is not comparable to moderately severe 
foot injuries as required for a 20 percent rating under 
Diagnostic Code 5284.

Prior to the assignment of the compensable rating of 10 
percent under Diagnostic Code 5278, this disability was rated 
under Diagnostic Code 7819 which contemplates new skin 
growths which are benign, and provides for rating the 
disability as disfigurement, scars.  However, the application 
of Diagnostic Code 7819 would not result in the assignment of 
a higher rating.  For instance, a 10 percent rating is the 
maximum schedular rating for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
be tender and painful on objective demonstration under 
Diagnostic Codes 7803 and 7804.  Under Diagnostic Code 7805, 
a scar is rated on limitation of function of the part 
affected.  Clearly, such limitation is contemplated by the 
Diagnostic Codes listed under 38 C.F.R. § 4.71a and discussed 
in this decision.  Therefore, the disability is appropriately 
rated as 10 percent disabling under Diagnostic Code 5278.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dental Trauma

As discussed previously, service connection for a claimed 
disability may be granted if the evidence shows that a 
particular disease or injury resulting in current disability 
was incurred or aggravated during active service.  In this 
regard, the service medical records show that the appellant 
underwent numerous tooth extractions during his term of 
service.  Significantly, however, there is no competent 
evidence showing that the appellant sustained dental trauma 
while in-service, or that any loss or extraction was due to 
osteomyelitis.

Under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 
9913, the loss of teeth is only service connectable if the 
loss is due to trauma or disease such as osteomyelitis.  
Losses due to periodontal disease are not considered 
disabling as a matter of law.  Consequently, service 
connection for dental trauma is not in order.

Class II Dental Treatment

Veterans having a service-connected noncompensable dental 
condition or disability in existence at the time of discharge 
or release from active service, which took place after 
September 30, 1981, may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: 

(i) they served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, for a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable from any other 
period of active military, naval, or air 
service of not less than 180 days; 

(ii) application for treatment is made 
within 90 days of such discharge or 
release; 

(iii) the certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90 day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed; and 

(iv) a VA dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran. 

38 C.F.R. § 17.161(b)(1) (2000).

In this case, the service medical records do not show 
evidence of dental trauma.  The veteran is, however, noted to 
have undergone numerous extractions, and to have been issued 
dentures while on active duty.  Hence, a "disability" for 
treatment purposes existed at retirement.  

The veteran is further noted to have retired honorably from 
active duty, and he filed his application for treatment with 
90 days of his retirement from such service.  Further, the 
appellant's DD-214 notes that that he was not provided a 
complete dental examination and all appropriate dental 
services and treatment within 90 days of his retirement.  
Finally, while the veteran also was not afforded a VA dental 
examination within six months of his retirement from service, 
any delay in affording him that examination is not shown to 
due to fault on his part.  Therefore, service connection for 
treatment indicated as reasonably necessary for a one-time 
correction of a service-connected noncompensable condition is 
in order. 



ORDER

Entitlement to service connection for age related macular 
degeneration is granted.  

Entitlement to a rating greater than 10 percent for bilateral 
plantar warts from January 1, 1997, has not been established, 
and the appeal is denied.  

Entitlement to service connection for dental trauma is 
denied.

Entitlement to treatment indicated as reasonably necessary 
for a one-time correction of a service-connected 
noncompensable dental condition is granted


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



